Citation Nr: 0425056	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus, inclusive of diabetic retinopathy.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1964 to December 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for diabetes 
mellitus and assigned an initial 20 percent disability rating 
effective July 9, 2001.  The grant included the 
noncompensably disabling complications of associated diabetic 
retinopathy and impotence (i.e., erectile dysfunction).  Note 
1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, for evaluating 
diabetes mellitus states that compensable complications of 
this condition are to be separately rated unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Note 2 in this regulation states that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

A more recent July 2003 rating action assigned a separate 
noncompensable evaluation for the erectile dysfunction, also 
effective July 9, 2001, for the purpose of also granting 
special monthly compensation (SMC) for loss of use of a 
creative organ, also effective July 9, 2001.  An even more 
recent November 2003 rating action granted earlier effective 
dates, back to May 8, 2001, for service connection for 
diabetes mellitus, SMC for loss of use of a creative organ, 
and for the noncompensable rating for the erectile 
dysfunction.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part. 




REMAND

The veteran failed to appear for a VA rating examination 
scheduled for December 26, 2002.  However, he alleges that 
he did not receive notification of that examination.  In the 
August 2004 Informal Hearing Presentation, the veteran's 
service representative requested that the veteran be 
afforded a contemporaneous VA rating examination and assured 
that he is willing to report for the examination, if 
rescheduled, as he indicated in a November 2002 Report of 
Contact (although the February 2003 Supplemental Statement 
of the Case (SSOC) says the examination he missed was 
scheduled for December 16, 2002).

In any event, given the veteran's willingness to be examined 
and the critical need for information from the evaluation to 
determine the severity of his disabilities at issue, this 
case must be returned to the RO.  This also will allow the RO 
to ensure that all attempts are made to obtain any records of 
private treatment the veteran may have received for erectile 
dysfunction, diabetic retinopathy, and diabetes mellitus, 
which are not already on file. 

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for erectile dysfunction, 
diabetic retinopathy, and diabetes mellitus, as 
well as any other complications of diabetes 
that may have arisen.  Ask that he complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider. 

As well, ask the veteran whether he has received 
any treatment from VA for these conditions and, 
if he has, to provide the dates and places of 
this treatment.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also obtain any outstanding VA records mentioned.

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected diabetic retinopathy.  

And to facilitate making this determination, the 
claims folder must be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder for 
the veteran's pertinent medical history.  All 
necessary testing should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Also schedule the veteran for an appropriate 
VA medical examination to assess the severity of 
his service-connected erectile dysfunction.  

And give the designated examiner access to the 
claims folder.  The examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  As well, schedule the veteran for an 
appropriate VA medical examination to assess the 
severity of his service-connected 
diabetes mellitus.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

6.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to properly rate the disabilities at 
issue, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998). 

7.  Then readjudicate the claims based on the 
additional evidence obtained.  The RO must decide 
whether the ratings should be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If the benefits sought are not granted 
to the veteran's satisfaction, send him and his 
representative a SSOC and give them time to 
respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


